Haskell, J.
Trespass vi et armis, tried upon the plea of not guilty, on motion for a new trial because the verdict is against law and evidence and the weight of evidence, and because the damages assessed at five thousand dollars, are excessive, and on exceptions.
I. The evidence discloses a most wanton, brutal and malicious assault upon the plaintiff by the defendant with deadly weapons, accompanied with threats to take the plaintiff’s life, and without any provocation whatever.
To hold that the verdict is against law and evidence would be absurd ; and to say that it is excessive would be invading the province of the jury, no member of which is shown to have been actuated by any improper motive. It is a case where exemplary or punitive damages are clearly warranted by the evidence, and *188the court cannot say the jury has awarded a sum larger than is reasonable and proper, and necessary to have that salutary effect intended by the law in such cases. Goddard v. The Grand Trunk Railway Co. 57 Maine, 202.
II. It is settled in this state, that evidence of the actual pecuniary ability of the defendant may be shown to bear upon the amount of damages, necessary in such cases to work obedience to the law and a warning to others not to commit a like offense. The evidence, therefore, admitted tending to show the number of the defendant’s herd of horses and cattle was competent for that purpose. Johnson v. Smith, 64 Maine, 553.
III. The court instructed the jury that evidence, tending to show malice by the defendant as aggravating his assault upon the plaintiff, might be considered in assessing the actual damages sustained, even though exemplary or punitive damages should be added thei’eto.
Exemplary or punitive damages cannot be demanded as a matter of right; actual damages may be; and whatever elements make the measure for the latter cannot be withheld or excluded therefrom because the former may or may not be awarded. Malice is a pre-requisite to the former, and may be a factor in the latter. The plaintiff had a right to demand and recover his actual damages ; and if the assault was premeditated and malicious, can it be said to have worked no greater injury than if it had been provoked or resulted from mistake? If one assaults another, mistaking him for an enemy who had wronged him, would the injury be as great, and the suffering as keen and intense, and continue so long after the mistake became known, as where the insult and injury must forever remain burning like a red hot cinder in the eye?
The actual injury to one’s person may be the same, whether inflicted by design or accident; but the body of a man is of little moment, compared with the life that temporarily abides in it. Mental suffering may not result from bodily harm alone, but most keenly may flow from those causes tending to degrade and humiliate the spirit and self respect of a man. James v. Campbell, *1895 C. & P. 362; Meagher v. Driscoll, 99 Mass. 281; Hawes v. Knowles, 114 Mass. 519.
TV. Tt is settled law in this state, that exemplary damages may be allowed, in cases like the one at bar, in addition to the actual damages sustained. Pike v. Dilling, 48 Maine, 539 ; Goddard v. Grand Trunk Railway Co. 57 Maine, 202; Johnson v. Smith, 64 Maine, 553.
V. The presiding justice properly reviewed the evidence, and submitted to the jury, in a pointed and appropriate manner, the various issues upon which it was their duty to pass, and the court perceives no error, either of manner or substance, in those portions of the charge excepted to.

Motion and exceptions overruled.

Walton, Danforth, Libbey, Emery and Foster, JJ., concurred.